 44DECISIONS OF NATIONAL LABOR RELATIONS BOARDTastyBox LunchCo., Inc.andGeneralSalesDrivers&Allied Employees Union,Local 198, anaffiliateofInternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen&HelpersofAmerica.Cases12-CA-3996(1-2-3),12-CA-4061 (2-3-4), 12-CA-4122, and 12-RC-2943March 25, 1969DECISION, ORDER, AND DIRECTION OFSECOND ELECTIONBY MEMBERSFANNING, JENKINS, AND ZAGORIAOn November 26, 1968, Trial Examiner MarionC. Ladwig issued his Decision in the above-entitledproceeding,findingthattheRespondenthadengaged in certain unfair labor practices andrecommending that it cease and desist therefromand take certain affirmative action, as set forth inthe attached Trial Examiner's Decision. The TrialExaminer also found that the Respondent has notengaged in certain other alleged unfair laborpracticesand recommended dismissal of thoseallegations of the complaint. He further found thatcertain conduct by the Respondent interfered withand affected the results of the election in Case12-RC-2943 and recommended that the election beset aside and that a new one be directed. Thereafter,theRespondent and the General Counsel filedexceptions and supporting briefs.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committedThe rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and supportingbriefs, and the entire record in this case, and herebyadoptsthefindings,conclusions,andrecommendations of the Trial Examiner except asmodified herein.THE REMEDYContrary to the Trial Examiner, we do not believethat the unfair labor practices found herein are soaggravated as to warrant unusual remedial action.Therefore, we shall delete from the Trial Examiner'sRecommended Order the provisions requiring thatcopies of the Notice be mailed to each employee,that the Union be granted access to Respondent'sbulletin boards and to all places where notices toemployees are customarily posted, and that facilitiesbemade available to the Union for addressingRespondent's employees for 1 hour on companytime.'Also, we will not adopt the Trial Examiner'sfindingthatRespondentmustofferalltheemployees discriminatorily discharged simultaneousreinstatement regardless of any previous offers ofreinstatementWhile Respondent's answer allegesthat offers of reinstatement were made, the record isbarren of any evidence concerning these offers.Therefore,we shall issue the usual backpay andreinstatementorder, leaving for the compliancestage any determination of the effect of any previousoffers of reinstatement on the right to reinstatementand the tolling of backpay liability. Accordingly, theRespondent shall be ordered to reinstate employees;Thomas J. Byrne, Henry C. Waters, Stephen VUrbancsik,HaroldW.Gaun,EdwardA.McDonald,EdwardBrickman,andJohnB.Wallace, to their former or equivalent positions, andtomake them whole for any loss of earnings theymayhavesufferedbecauseoftheillegaldiscrimination against them in their employment.Backpay shall be computed in accordance with theformulas and methods prescribed by the Board in F.W.Woolworth Company,90 NLRB 289, and theassessment of 6 percent interest per annum shall becomputed in the manner prescribed by the Board inIsisPlumbing & Heating Co.,138NLRB 716. Inview of the nature of the unfair labor practicesfound herein, the commission of similar and otherunfairlaborpracticesreasonablymaybeanticipated.The Respondent will, therefore, befurther ordered to cease and desist from "in anymanner" infringing upon the rights guaranteed to itsemployees by Section 7 of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the Respondent,Tasty Box Lunch Co., Inc., Opa Locka, Florida, itsofficers, agents, successors, and assigns, shall:1.Cease and desist from(a)Discharginganyemployeebecauseofmembership in or activity on behalf of GeneralSalesDrivers& Allied Employees Union, Local198,an affiliate of International Brotherhood ofTeamsters, Chauffeurs,Warehousemen & Helpersof America, or any other labor organization.(b) Threatening to discharge an employee becauseof union activity.(c) Threatening to close its doors if the employeesvote for union representation.(d)Inanyothermanner interferingwith,restraining, or coercing its employees in the exerciseof their rights under Section 7 of the Act.2.Take the following affirmative action necessaryto effectuate the policies of the Act:(a)Offer Thomas J. Byrne, Henry C. Waters,Stephen V. Urbancsik, Harold W. Gaun, Edward A.McDonald,EdwardBrickman,andJohnB.'Thereisnothing in the record which would indicate that the UnionexpenencedanydifficultycommunicatingwiththeRespondent'semployees175NLRB No. 7 TASTY BOX LUNCH CO., INC.45Wallace, full reinstatement to their former orsubstantially equivalent positions, without prejudiceto their seniority or other rights and privileges, andmake them whole, as provided in the portion of thisDecision entitled "The Remedy."(b)Notify the above-named employees if presentlyserving in the Armed Forces of the United States oftheir right to full reinstatement upon application inaccordance with the Selective Service Act and theUniversalMilitaryTraining and Service Act, asamended, after discharge from the Armed Forces.(c) Preserve and, upon request, make available totheBoard or its agents, for examination andcopying, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all records necessary to analyze the amount ofbackpay due under the terms of this Order.(d)Post at its plant at Opa Locka, Florida,copies, inEnglishand Spanish, of the noticeattached to the Trial Examiner's Decision andmarked "Appendix."2 Copies of said notice onforms provided by the Regional Director for Region12, shall, after being duly signed by an authorizedrepresentative of Respondent Company, be postedimmediately upon receipt thereof and maintained byitfor 60 consecutive days thereafter, in conspicuousplaces,includingallplaceswhere notices arecustomarilyposted.Respondentshalltakereasonable steps to insure that said Notices are notaltered, defaced, or covered by any other material.(d)Notify the Regional Director for Region 12, inwriting,within 10 days from the date of thisDecision,what steps have been taken to complyherewith.IT IS FURTHER ORDERED that the complaint bedismissed insofar as it alleges unfair labor practicesnot specifically found herein.IT IS HEREBY FURTHER ORDERED that the electionheldonDecember22,1967,among theRespondent's employees in the appropriate unit, be,and it hereby is, set aside.[DirectionofSecondElection'omittedfrompublication.]'The words"ThisNotice is Postedby Order"shall be substituted for thewords "Pursuant to the Recommended Order of a Trial Examiner."In theevent that this Order is enforced by a decree of the United StatesCourt ofAppeals, there shall be added after the words "an agency of the UnitedStates Government"the words"as Enforcedby the United States Court ofAppeals."'An election eligibility list, containing the names and addresses of all theeligible voters,must be filed by the Employer with the Regional DirectorforRegion 12 within 7 days after the date of issuance of the Notice ofSecond Election by the Regional Director. The Regional Director shallmake the list available to all parties to the election.No extension of timetofilethis list shall be granted by the Regional Director except inextraordinary circumstances.Failure to comply with this requirement shallbe grounds for setting aside the election whenever proper objections arefiled.Excelsior UnderwearInc..156 NLRB 1236.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEMARIONC. LADWIG,TrialExaminer:These casesinvolve unfair labor practice charges (filed, and amended,on October 25 and 27, November 3, and December 21,1967,' and on January 18 and 22 and February 14, 1968),and objections to conduct affecting the results of anelection (which was conducted on December 22, pursuantto a petition filed on October 25, and a Decision andDirection of Election issued December 1). The cases weretried atMiami, Florida, on May 6-10, 1968, pursuant toan Order Consolidating Cases and Amended ConsolidatedComplaint issued April 11, 1968.The primaryissues arewhether the Respondent, TastyBox Lunch Co., Inc., herein called the Company, (a)during the first 10 days of theunionorganizationalcampaign, discriminatorily discharged five employees,including three of four leadingorganizers,and thereafterdiscriminatorilydischarged three additional employees,including the fourth leading organizer a week before theelection,(b)made illegal threats and promises toemployees during the campaign, and (c) unlawfully refusedto bargain with General Sales Drivers & Allied EmployeesUnion, Local 198, herein called the Union, in violation ofSection 8(a)(1), (3), and (5) of the National LaborRelationsAct, as amended; and whether the electionshould be set aside.Upon the entire record, including my observation of thedemeanor of the witnesses, and after due consideration ofthe brief filed by the Company (no brief having been filedby the General Counsel), I make the following:FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYAND THE LABORORGANIZATION INVOLVEDThe Company, a Florida corporation, operates a foodpreparation plant at Opa Locka, Florida, and is engagedin a mobile industrial catering service in the Miami area.Its gross volume of business exceeds $500,000 annually,and it annually receives goods and materials valued inexcess of $20,000 directly from outside the State. I findthat the Company is engaged in commerce within themeaningof Section 2(6) and (7) of the Act, and that theUnion is a labor organization within the meaning of theAct.II.THE ALLEGED UNFAIR LABOR PRACTICESA. Alleged Threatsand PromisesOn Thursday, October 19, drivers Henry C. Waters andEdwardBrickmantelephonedUnionBusinessManagerEliSchutzeraboutorganizingtheCompany'sapproximately 48 drivers (who drive industrial catering, or"lunch wagon" trucks). The next afternoon, after work,Schutzer met with several of the drivers in the pool roomatDoc'sBar,about one and one-half blocks from theplant (before the Company moved to its present locationon October 28). In partial view at the time was RouteSupervisor Arthur Leonard, who was sitting at the bar.After themeeting,when driver Brickman approached thebar from the back room, Leonard asked him, "You havegot something going on back there?" Brickman answered,"Yeah, we are trying to geta union in,"and Leonardcommented, "I figured as much."All dates, unless otherwise indicated, refer to the year 1967. 46DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe next morning, Saturday, October 21, according tothetestimonyofdriverThomas J Byrne, RouteSupervisorsThomas D. Blakney and Jerry Johnstonapproached him about 6:30 o'clock as he was loading histruck.Blakney said, "We know what is going on. EdParker [the route superintendent or "field supervisor"] hasalreadygotaunionauthorizationcard."(RouteSuperintendent Edward J Parker, who came to work thatmorning about 5:45 o'clock, admitted that one driver gavehim a card, and that another driver told him about theunionmeeting at Doc's Bar) Supervisors Blakney andJohnston both denied that anything was said about whatwas going on, and denied that Parker was mentioned inthe conversation. Driver Byrne and Superintendent Parkerappeared in general to be truthful witnesses, whereasSupervisors Blakney and Johnston, as discussed hereafter,did not. I credit Byrne's account of the incident.Later that day, Saturday, when driver Byrne wasdrinking at a bar with Supervisors Johnston and Blakney,Johnston (in Byrne's words) "told me that [CompanyPresident]Walter Fujarek could close up Tasty BoxLunch and never feel it, never worry about it, but hewouldn't have the Union running it." (I credit thistestimony,anddiscreditJohnston'sandBlakney'sdenials ) In its brief, the Company contends that if thestatement was made, it was mere "drinking talk" between"bar-hopping,drinkingbuddies," that Johnston andBlakney were the lowest level supervisors, that they hadbeen instructed in a sales meeting that Saturday afternoon"not to get involved," that the statement was "obviouslywithout any authority," and that the words did not"amount to a threat that Walter Fujarekwouldclose theplant."To the contrary, I find that Route SupervisorJohnston's statement to Byrne, in the context of therepeated references to company knowledge of the unionactivity,was at least an implied threat of a reprisal. Ifurther find that despite the setting of the conversation,the threat was made by an immediate supervisor of thedrivers, and was coercive, in violation of Section 8(a)(1) ofthe Act.The second alleged threat was by Supervisor Blakneythat same afternoon, when he went with drivers Byrne andCharles T. Goode to another bar to look at a car beingoffered for sale there by the barmaid, Vonice GillespieClark. According to Mrs. Clark (who impressed me as atruthfulwitness), she overheard Blakney and "Tommy"Byrne "talking about Tommy trying to organize a unionat Tasty," when Blakney asked Byrne, "You know who'sgoing to get fired over this whole thing, don't you?" Byrnesaid, "Yeah, me," and Blakney responded, "Yes, you areright." (i discredit the denials by Blakney and Goode thattheUnion was even mentioned. Both appeared on thestand to be attempting to give testimony favorable to theCompany, rather than reporting what actually happened:)Ifind that this threat violated Section 8(a)(I) of the Act,contrary to the Company's contention that "If suchstatementsweremade, they were predictions from alowest level supervisor who had no authority to put theminto effect, and constituted drinking conversation betweenfriends." In this connection, I note that Byrne was one ofthe three union organizers discharged the next workday,Monday, October 23.Concerning the third alleged incident, of RouteSupervisor Johnston going with driver Byrne to thehospital on November 8 to see a patient, driver Brickman,and attempting to persuade Brickman to drop his supportof the Union, I find it unnecessary to rule on the allegedcoercive effect of this conversation, which is consideredbelow in connection with Byrne's discharge on October 23,and Brickman's subsequent discharge on December 16However, in discrediting Supervisor Johnston's testimonythat the Union was not even mentioned at the hospital, Inote that Johnston appeared on the stand to be willing totestify to anything which might help the Company's causeAt one point, he categorically denied that RouteSuperintendent Parker said anything about the Union atthe October 21 sales meeting. Later he admitted that thismatter was discussed. At another point, he categoricallydenied that there had been a drinking problem among thedrivers.Later, after being informed that SuperintendentParker had testified earlier that "there has been adrinking problem among the drivers," he first denied thatthiswould cause him to change his testimony, thenchanged his testimony and unequivocally admitted therehad been such a problem. Because of such conflicts, andhisdemeanor while testifying, I consider his testimonyunreliable.In support of the next allegation, that General ManagerRay O'Neidas promised an employee a promotion forrefraining from engaging in union activities, driver RogerPerry testified that soon after he returned from hisSunday route on November 26, after stopping at differentbars on the way and drinking "8 or 10" beers, O'Neidasattempted to persuade him to sign a statement that he hadbeen harassed on his route and told him, "Well, Jerry,dust bear with us on this thing. After all, you are in linefor supervision within the next 2 months. Let me see whatIcan do. If you will just bear with us another couple ofmonths." Even assuming that this testimony is accurate, Iagree with the Company's bnef that the statement was not"tied in" to any union activity on Perry's part. I thereforeshall recommend that this allegation in the complaint bedismissed.B. Alleged Discriminatory Discharges1.Three discharges on October 23Over the weekend and on Monday morning, October23,driversThomas J Byrne, Stephen V Urbancsik,Henry C. Waters, and Edward Brickman were the mostactive among the employees soliciting fellow drivers tosign union authorization cards at or near the plant, and atDoe's Bar where many of the drivers went to drink afterworking hours. Route Supervisors Blakney and Johnstonwere present at Doe's Bar that Saturday afternoon, sittingnear a number of the drivers, when (in driver Waters'words), "We were getting together all of the boys, asmany as we could, to get the cards passed out as fast aswe possibly could." Blakney turned to Waters and said,"Boys, I have known you a long time and I know youhave got something to do with this union. I hear they aretrying to unionize and I want to be sure of it." Watersreplied he was there to enjoy himself, and walked to theother end of the bar. (Blakney admitted being present, butdenied that the drivers were talking about the Union.Johnston denied ever observing employees soliciting unioncards. I creditWaters' version of what transpired, anddiscredit the denials of Blakney and Johnston. I alsodiscredit Johnston's testimony that with the exception oftheOctober 21 sales meeting, he never discussed theUnion with any supervisor or member of management.) Itwas following this discussion that, according to Byrne'scredited testimony, Supervisor Blakney went with driversByrne and Goode to another bar, and argued with Byrneagainst the Union. TASTY BOX LUNCH CO., INC.47On cross-examination,Route Superintendent Parkeradmitted that he saw Brickman soliciting a driver to signa card, that Byrne "was recognized as one of them," andthathe thought Urbancsik andWaterswere unionadherents soon after the union cards "came in thepicture" (on Saturday, October 21). When asked if any ofthe supervisorsmade reports to him about the unionactivities,he answered, "There was light conversationabout it "As discussed below, three of these union organizers(Byrne,Urbancsik, andWaters)were discharged onMonday, October 23. The remaining one, Brickman, wasdischarged on December 16, 6 days before the election.a.Dischargeof Byrne(1) State reasons for dischargeAt the time of his discharge, Thomas J. Byrne had beenemployed as a salesman driver for about a year. Asdiscussed above, 2 days earlier (on Saturday, October 21),hehadbeenthreatenedwithdischargebyRouteSupervisorBlakney for his involvement in the unionorganizing campaign.About noon on Monday, October 23, Byrne (accordingto his testimony) stopped at his regular lunch stop, thePalm Patio Lounge, where he served from his truck "afew people that waited for me to bring them sandwichesand soup," as well as the barmaid and the bar owner. Onthis day he had called in, advised the plant to cancel hisorder for more ice, and reported that he did not feel well,that he could not make the rest of the day, and that hewas going in after his next stop. Soon thereafter, RouteSupervisors Blakney and Johnston arrived and told him"We want you." He asked why and they said, "Fordrinking." Byrne said, "Well, this is one day you guysmade a mistake. There's nothing in front of me" Theystated they wanted him and the truck to go in. Blakneydrove the truck and on the way told Byrne, "Well, now, Itold you what would happen and now it has happened.Are you happy?" After Byrne was checked in, Johnstontold him, "That's all."Byrne further testified that although he had not had adrink on the day of his discharge, he frequently did drinkon his route, and route supervisors (including Blakney andJohnston) had taken drinks with him during workinghours. (Mrs. Clark, the barmaid at the Palm PatioLounge, corroborated this testimony, testifying that shehad seen both Blakney and Johnston drinking with Byrneduring working hours.) Byrne also testified positively thatno supervisor or anyone in management ever saidanything to him, or warned him, about drinking on thejob.He denied that any supervisor ever told him it wasagainst company policy to drink on the job, and that itwas not prohibited as far as he knew. When asked if hehad ever seen any bulletin that prohibited drinking on thejob, he testified that he believed "there was something tothat effect on the wall," but he could not say what it read.He testified that the Palm Patio Lounge was on his routesheet, that nobody talked to him about a company policyprohibiting stops at bars, and that he was not familiarwith such a company policy. He indicated that SupervisorJohnstonwas aware of this stop, because "when thesupervisor rode with you he put down every stop that youmade, how long you stayed there." (Mrs. Clark testifiedthat she bought her lunch from Byrne, as did "Everybodythat worked there plus a lot of the customers," and thatSupervisor Blakney or Johnston was there drinking withByrne around noon about "every couple of weeks to everymonth," when making routine checks - although shecould not say definitely whether the last time was morethan a month previously.SupervisorBlakneywas not questioned about thismatter.SupervisorJohnstontestifiedthatRouteSuperintendent Parker "told me to go to the Palm PatioBar and if Tom Byrne was there, to bung him and thetruck back, or to bring back the truck." Upon arrivingthere with Blakney, he saw Byrne sitting at the bar "witha can of Busch Bavarian in front of him." (Byrne testifiedthathedrinksMillerbeer.On cross-examination,Johnston admitted that he did not see Byrne drinking thatday, and did not know for certain that he had beendrinking on that occasion.) Blakney asked, "Do you wantto check the truck out here or do you want to take it backto the plant." Byrne said, "We will go back to the plant."Johnston testified further that 6 or 7 months earlier, hehad removed the bar from Byrne's route sheet and hadtold him not to stop there any more. (The route sheet wasnot subpoenaed or produced at the trial.) He denied everdrinking during working time with any dnver sincebecoming a supervisor. However, as previously found,Johnston appeared willing to disregard the truth in orderto support the Company's cause. I discredit his testimonywhere it conflicts with the account given by Byrne andMrs Clark.In its brief, the Company contends that "Byrne wasfired on October 23, 1967, for stopping at a bar duringworking hours after having been told not to do so and fordrinking during working hours." These purported reasonsfor the discharge are clearly pretextual. Before Byrnebecame a leading union supporter, both SupervisorsBlakney and Johnston had condoned Byrne's drinkingbeer at his noon lunch stop, and in fact had drunk at thebar stop with him. Undoubtedly the Company believed,when Byrne called in sick that day, that he was drinkingat the bar during working hours, and that would be agood pretext for discnminatorily discharging the unionorganizer.(2) Disparate treatmentThe discriminatory nature of the Company's actions onthisoccasion is indicated by its disparate treatment ofdriver Roger C. Perry a number of months earlier, beforetheunionactivitybegan.As disclosed by RouteSuperintendent Parker, Perry missed a stop on his nightroute, and Parker went on his route and found him "inpoor shape. . . His stabilizer wasn't working; he didn'thave even motions." When a customer would try to handhim some money, "he was talking to me and he didn'teven see the hand. . . . He couldn't stand straight withoutleaningtoomuch."Hismerchandise was "veryslipshod and careless." There was "a number of emptybottles on the display side" of the truck, and "the pastrywas mixed from one shelf to another. . . His breathindicated liquor." Parker said to him, "Perry, you knowthere's no drinking permitted on routes." Perry answered,"Yes, I'm sorry, I know." Parker "felt he got themessage," and Perry continued on the route. Later in histestimony, when asked if he had "this sort of problemwith other drivers," Parker admitted that "we have had anumber of problems that way." Explaining, he testified,"We have had others drinking that we have madecorrective measures on. We have fired them or they wouldcome to work sometime feeling too much, no pain. Wewould either send them home to sleep it off and come 48DECISIONS OF NATIONAL LABOR RELATIONS BOARDback correct the next day; anything depends on thereplacements."When asked about the extent of thedrinking problem with drivers in 1967, he testified, "Itwas a problem. We had more than we normally had overthe years . . . we did let some go and we tried tostraighten out the others " (In this connection, I note theundisputedtestimonybydriverPerryaboutwhathappened on November 27, the day after he had "8 or10" beers at different bars on the way from his lastSunday stop to the plant, where he arrived late and cursedVice President Frank Fujarek. Perry testified that when hecalled in on Monday morning, to say he was taking theday off, he was told to get himself down there to rundriverGordon Smith's route. Plant Manager O'Neidasinformed Perry that Smith had come in "stoned," ordrunk. Smith, who did not sign a union card, wasnotdischarged.Perryworked throughWednesday of thatweek, and was discharged, as discussed later.) In sharpcontrast, Byrne had never been warned about drinking onthe job, his lunchtime beer-drinking at the bar stop hadbeen condoned by the route supervisors, and the Companyhad already decided to discharge Byrne before SupervisorsBlakney and Johnston left the plant, without knowingwhether in fact Byrne was drinking.(3) Subsequent acknowledgmentsThe discriminatory motivation is also shown by twoincidents following the discharge. The first incident wasthat same afternoon, after two other union organizers,Urbancsik and Waters, were also discharged. AccordingtoDorothy Houston, a barmaid at Doc's Bar, she had aconversation about 4 or 5 p m., with Supervisor Blakney.Several supervisors and drivers had been to the bar, and"I had just found out that a few of the fellows had beenfired."She asked Blakney why they were fired, and heanswered that they had been drinking and had had drivingrecords. She asked, "Are you sure they didn't get firedbecause they were trying to join the Union?" Heanswered,"That's exactly why." She testified, "I sort ofcussed him out a little bit," telling him "I felt that he wasa dirty no-good rat bastard " He replied, "Don't hold itagainstme, I'm a supervisor, I can't help that, I'mCompany " When asked if Blakney said anything else,Mrs.Houston testified, "No, because I got mad."Blakney admitted that on that afternoon, "I was anoutcast and I didn't stay in the bar but just a couple orthree drinks." However, he claimed that he did not knowwhy he was an outcast that day, and that the conversationwithMrs Houston was later in the week. His version wasthat she asked why the men were discharged, and he toldher because of bad driving records. Later she asked whyByrne was fired, and he pointed at a can of beer in frontof him and said, "That's the exact reason," and that wasabout the end of the conversation except "Good-night."He denied that she demonstrated any resentment towardhimWhen questioned on cross-examination about thedate of this conversation, he hesitated, and testified thathe thought it was a day after the discharge, i.e., Tuesday.(On directexamination,he hadansweredaffirmativelywhen asked if he was at the bar and had a conversationwithMrsHouston onFridayof that week.)Whenconfronted with the conflict in dates, he appeared to begrasping for a plausible answer, stating, "I believe it wasseveraldays later, the amount of days I can't exactlysay."He later testified positively that it was not onMonday, the day he was an "outcast" at the bar. WhentheGeneral Counsel asked, "Did she [Mrs. Houston]mention the Union in any way," Blakney's face flushed.As if uncertain how to answer, he responded, "Did she?"The General Counsel indicated, "Yes," and then Blakneygave the answer, "No, Sir " He again denied that she wasangry with him. Supervisor Blakney did not appear to bea trustworthy witness, and I credit Mrs. Houston's versionof what happened.The other incident occurred about November 8, whenSupervisor Johnston and driver Byrne visited driverBeckman at the hospitalAccording to Beckman'scredited testimony, after Johnston suggested to Brickmanthathe forget the Union, Johnston said to Byrne,"Tommy, you will have your job back tomorrow if youguys forget the Union." (As driver Byrne recalled thesame incident, "Jerry [Johnston] told me he was positivethat he could get me my job back . . just that the Unionbedropped. . .") Johnston testified that he askedBrickman how he was feeling and when he was comingback to work, that the subject of the Union did not comeup, and that he did not tell Byrne that he could getByrne's job back. As indicated earlier, Johnston did notappear to be a credible witness. I discredit his denials.Upon considering the timing, the disparate treatment,and all the evidence and circumstances (including thesetwo incidents in which the two route supervisorsacknowledged or implied a discriminatory motivation forByrne's October 23 discharge), I find that the CompanydischargedByrne because of his union organizing, inviolation of Section 8(a)(3) and (1) of the Act.b.Discharge of Waters and Urbancsik(1) Stated reasons for dischargesOn the same day as Byrne's discriminatory discharge,two of the three otherleading union organizers,Henry C.Waters and Stephen V Urbancsik, were also discharged,and given the false reason that the insurance company wasrequiring itWaters had been employed for about 8 years. He wasone of the employees who contacted the Union onOctober 19, and admittedly was recognized by RouteSuperintendent Parkeras a unionadherent. A short timeearlier, he had spoken to both Vice Presidents Joseph andFrank Fujarek about getting higher commissions for thedrivers.DriverUrbancsik had been employed about 3yearsHe attended the union meeting at Doc's Bar onFriday, October 20, in view of Route Supervisor Leonard.Superintendent Parker admitted knowledge of his unionsupport.OnMonday,October 23, Superintendent ParkerdischargedWaters, stating (asWaters credibly testified)that "he was terribly sorry but he was going to have to letme go on account of a bad driving record, and there wasnothing he could do about it." Waters protested that hehad already discussed that with Joseph Fujarek, who hadpromised to do everything in his power to keep Waters.However, a few minutes later, Vice President JosephFujarek told Waters "there was nothing in the world theycould do, the insurance company demanded it." (NeitherParker nor Fujarek denied this testimony) The same day(according to Urbancsik's undisputed testimony), Parkershowed Urbancsik "this paper" and said, "We are veryhappy with your work and everything and I hate to dothis, but weare goingto have to let you go. You have gota bad driving record." TASTY BOX LUNCH CO., INC.49(2) Fabricated evidenceIn order to prove that these two discharges, and twoothers on October 28 and 30, were demanded by theinsurance company, General Manager O'Neidas met inlateOctober or early November with a representative ofthe insurance agency and told him (in O'Neidas' words),"I would like to have a record substantiating his verbalrequest tome in September that the insurance menwanted me to discharge these drivers." A few days later,aboutNovember 5, the insurance carrier wrote theCompany a letter, predated September 18. It read:We felt it necessary to investigate the drivingbackground of all drivers employed by your firm. Ofthis group, seven do not qualify as safe drivers and werespectfully ask that they not be exposed to the insuredvehicles.Ithas been our experience in the past that the onlyfool proof method in accomplishing this is the formaltermination of employment for each individualIwould appreciate your advising us of the dismissaldates so that we can mark our files accordinglyThe individuals in question are as follows [listingseven drivers].The letter contained a mistake, which revealed that it wasnotwritten in September It was addressed to theCompany at its new plant, where the Company moved onOctober 28- not to the Company's address onSeptember 18Purportedly in response to this predated letter, theCompany on November 10 or it wrote the insurancecarrier a letter, predated November 1 It readIn accordance with your instructions of September18,1967,thefollowingsevendrivershavebeendischarged, because their records do not qualify themas safe drivers [listing the same seven drivers, andshowing that three of them were discharged on October7, 16, and 19, Waters and Urbancsik on October 23,and the two others on October 28 and 30]The dates of the second and third discharges wereerroneously reported in the letter. The actual dates wereOctober 12 and 16, not October 16 and 19 (nearer thedates of the later discharges) as reported in the letterThis exchange of letters in November - predated toSeptember 18 and November 1 - showed clearly that theCompany discharged Waters and Urbancsik on October23tocomplywith the insurance carrier's writteninstructions. This is a misrepresentation.At the trial, the General Counsel introduced intoevidence letters written in early October, showing that theinsurance carrier had withdrawn the oral request that fourof the seven drivers be discharged. One of the letters,dated October 3, was wntten by the insurance agency tothe insurance carrier It read, in part:... As you know there were seven of them and theinsured has agreed to fire three of the drivers rightaway, or as soon as they can be replaced There arefour other drivers whom they would like to keep onbecause of their good sales records, however, theinsured assures us that they will reprimand all four ofthese drivers severely and that if there is any furtherpoor driving on their part, they will be releasedTwo days later, on October 5, the insurance agency wrotethe Company, in part:With regard to the problem of the people with poordriving records, the [insurance company] will go alongwith your explanation that you will discharge three ofthese drivers as soon as you can reasonably replacethem, and that you will take steps to improve thedriving of the remaining four on the list.The Company made no response, orally or in writing, tothis letterVice President Joseph Fujarek testified that he had notseen this October 5 letter, and did not know about it,when he consulted with his attorney in late October aboutthe unfair labor practice charges and received the adviceto"get it in writing," referring to theinsurancecompany's oral request in September. (To the contrary,GeneralManager O'Neidas testified that he did bring theOctober 5 letter to Fujarek's personal attention, anddiscussed with Fujarek whether the employees were to bedischarged. Although the October 5 letter was addressedtoO'Neidas at the Company, it would appear unlikelythat O'Neidas would fail to show the letter to his superior.Inote that before Fujarek left the stand, he gave thesomewhat equivocal answer, "No, sir, not that I canrecollect,"when asked if O'Neidas at any time told himabout the October 5 letter before O'Neidas gave him thepredatedSeptember 18 letter. I also note that oncross-examination,Fujarek first denied that O'Neidasgave him the September 18 letter, but later admitted thatO'Neidas hadFujarekdidnot impressme as atrustworthy witness.)Fujarekdidadmit that several weeks before hisconversation with the attorney, O'Neidas told him thatO'Neidas "had been talking to theinsurancecompany andthat he possibly could retain four drivers." Fujarek furtheradmitted that when he informed O'Neidas that theattorney wanted somethinginwriting,O'Neidas told himthat the insurance company had orally agreed to theretentionof the four drivers. Fujarek testified (oncross-examination):Q. Isn't it true that what you did seek from theinsurance company was another letter stating that allseven of the drivers had to be discharged9A. Not another letter, but a letter.Q. You knew at that time that they had at leastverbally rescinded that request, did you not?A. At that time, yes.Q. Then you were asking Mr. O'Neidas to obtain aletter from the insurance company which no longerrepresented the insurance company's position, weren'tyou?A Could have been, I don't know, sir.Concerning this misrepresentation, the Company's briefstates"We see no reason to infer any improper motive,as counsel for General Counsel attempted to do, toO'Neidas in requesting a letter predated to the time of theoralconversation rather than a currently-dated letterreferring to the previous demand; the letter requested andobtained set forth the true facts of the insurer's demand."The brief does not deny that the predated lettermisrepresented the insurance company's position at thetime of the discharges and at the time the letter waswritten, or that in the absence of a wrong address on theletter, the Board's regional office could have been misledby the two predated letters in the investigation of thecharges.TheBoardmaywant to give furtherconsideration to this attempted deception. (See 18 U.S.C.Sec. 1001, which reads, in part: "Whoever, in any matterwithin the junsdiction of any . .agency of the UnitedStates knowingly and willfully falsifies, conceals or coversup by any trick, scheme, or device a material fact, or . . 50DECISIONS OF NATIONAL LABOR RELATIONS BOARDmakes or uses any false writing or document knowing thesame to contain any false, fictitious or fraudulentstatement or entry, shall be fined not more than $10,000or imprisoned not more than five: years, or both ")(3) FurtherdefensesDenying that the discharges were discriminatorilymotivated, the Company contends that its reasons fordischarging these driverswas to cooperate with theinsurance company's safety program, designed to reducethecostof insurance (The Company had changedinsurance carriers in the hope of reducing its highinsurance rate, with the help of the insurance company'ssafety program.) The Company contends that GeneralManager O'Neidas was actingcontrary to instructionswhen he obtained the insurance company's consent todischarging only threeO'Neidas testified that when theinsurance agent firstmade the request in September,O'Neidas told Fujarek "the insurance company presentedme with this list of seven drivers, which I showed him,and wants us to discharge them because they were poorrisks "Fujarekresponded(accordingtoFujarek'stestimony), "They can't do that to us; drivers are hard toreplace."O'Neidas testified that the agent contacted hima few days later, and he again spoke to Fujarek, who thistime said, "If they have to be discharged, go ahead andlet them go, but work it out the best you can and makesurewe have replacements " Fujarek gave similartestimony, and testified that a few days later, O'Neidas"came back to me and said he had been talking to theinsurancecompany and that he possibly could retain fourdrivers and let three of them go and I said, `Ray, thatisn'twhat we want. I told you to get rid of all of thedrivers, but make sure you get somebody to take theirplaces.We want them all to go. The insurance companydon't want them; we don't want them ' "This testimony conflicts with other evidence. Theinsurance agent, Austin M. Walsh (who appeared to be aforthright, honest witness) testified that sometime beforeOctober 5, O'Neidas said that the Company's"ownersagreed to discharge three of the drivers but did not wantto discharge the other four because they werelong-timeemployees with good . . .salesrecords." (Emphasissupplied.) This is corroborated in part by (a) O'Neidas'testimony that he informed Walsh that the four drivers"had been with us for some time and had good...salesrecords," by (b) the above-quoted October 3 letter fromthe insurance agency to the insurance carrier, stating thatthe Company wanted to keep four of. the drivers "becauseof their goodsalesrecords," and (c) the above-quotedOctober 5 letter from Walsh to the Company,stating thattheinsurancecompany "will go along with yourexplanation that you will discharge three of these driversas soon as you can reasonably replace them, and that youwill take steps to improve the driving of the remainingfour on the list."The testimony by Fujarek and O'Neidas also conflictswith the testimony of dnver Waters (who was one of thefour drivers retained until the union organizing began).Waters credibly testified that Vice President JosephFujarek told him "around" October 13 that Fujarek "hada list from the insurance company of those with baddriving records and that they were going to have to get ridof them and my name was on there, which he showed meat the time....He said that he was going to doeverything in his power to keep me there even if he had touse his own company lawyer." (Fujarek denied having thisconversation withWaters.) Then on October 20, GeneralManager O'Neidas called Waters' attention to the list,and "told me to be careful as to driving and be sure that Ididn't get any tickets and I told him that I already haddiscussed that with Mr. Fujarek and that Mr. Fujarek wasgoing to see if he couldn't straighten it up through alawyer." (In its brief, the Company challenges thistestimony on two grounds First, the Company contendsthat the "testimony is uncontradicted that no such listexisteduntilafterNovember 5," when the predatedinsurance letter, listing the drivers to be discharged, wasprepared. In making this contention, the Company hasapparently overlooked the above-quoted testimony by itsown witness, O'Neidas, that in September he told Fujarek"the insurance company presented me with this list ofseven drivers, which I showed him " Waters and O'Neidaswere referring to a separate list - not the September 18letteror the Motor Vehicle Reports in evidence. Thesecond company challenge concerns the date, October 13.Waters, who impressed me as an honest witness, evidentlywas in error about the date. The contents of theconversation with Fujarek indicate that the conversationdid not occur on October 1-3, but 2 or 3 weeks earlier.)Neither Fujarek or O'Neidas impressed me as a candidwitness. I discredit their testimony about O'Neidas actingwithout authority, and find it to be a mere fabrication.Inote that the Company did not dispute insuranceagentWalsh's testimony about the good sales records ofWaters, Urbancsik, and the two other drivers. Waters hadno traffic violation or accident in- 1967, except whenanother truckbacked into the hood of his truck,causingsuch little damage that Vice President Joseph Fujarek toldWaters "he wasn't even going to turn it in." Urbancsikhad had no traffic tickets or accidents in more than a yearbefore his discharge. In May, he received a safe-drivingbonus of $5. (Paul T. Jenson, the insurance underwnterwho made the original recommendation that the sevendriversbedischarged,testifiedthathemade hisdetermination on the basis of Motor Vehicle Reports,obtained from the State. These reports list the drivers'violations and accidents during the past 36 months. Jensontestified that he believed accidents would be listed, eventhough the driver was not at fault, and even if the vehiclewas struck while parked. Some of the drivers hadaccidents when they were struck from behind, or whenparked, and were not charged with a traffic violation. Theevidence does not reveal whether or not this was takeninto consideration when the Company obtained consentfor retaining four of the drivers.) Concerning the admittedshortageof competent drivers,Route SuperintendentParker testified,"Every lunch wagon company hadtrouble. I checked with the competitors and they hadtrouble getting help so they did the best they could withwhat was available."Having considered the Company's fabricated defensesalong with all the evidence and circumstances(includingRoute Supervisor Blakney's acknowledgement that theseand Byrne's discharges were discriminatorily motivated), Ifind that it is clear that the Company reversed its decisionto retain these two leading union organizers,Waters andUrbancsik,anddischargedthem to undercut theorganizingdrive,in violation of Section 8(a)(3) and (1) ofthe Act.2. Subsequent dischargesa.Discharge of Gaun and McDonaldThe two other drivers, whom the Company had decided TASTY BOX LUNCH CO., INC.toretain,wereHaroldW Gaun and Edward A.McDonald. Gaun had been working there since June orJuly, and McDonald since 1961. Gaun had talked to a fewemployees about joining the Union (including one driverwho refused to sign a card), had attended part of theunion meeting on October 20 at Doc's Bar when RouteSupervisor Leonard was sitting at the bar, had talked infavor of the Union at Doc's Bar when Route SupervisorsBlakney and Leonard were sitting nearby, and hadattended a meeting at the union hall the evening before hewas discharged.McDonald, in the presence of RouteSupervisorsBlakney and Leonard, talked to unionorganizer Urbancsik at Doc's Bar about the progress ofthe organizing drive and about turning in union cards.Both McDonald and Gaun signed union cards.Gaun credibly testified that on Saturday, October 28,GeneralManager O'Neidas told him, "I hate to have totell you this, but I have to tell you that I have to let yougoonaccountof the insurance company. [RouteSuperintendent] Parker won't fire you because you aredoing such a good job and he left it up to me to tell you."Then on Monday, October 30 (according to McDonald'scredited testimony), Parker "said he was going to have tofireme because he got a letter from the insurancecompany saying that they wouldn't insure his truck if Idrove it." (This testimony is undisputed.)From all the evidence and circumstances, I find that theCompany either had knowledge of, or suspected, the unionactivities of both Gaun and McDonald. I also find thatthe Company discharged them, like it did union organizersWaters and Urbancsik, because of their union activities, inviolation of Section 8(a)(3) and (1) of the Act. I furtherfind that the Company decided to discharge Gaun andMcDonald at thesametime it made the decision todischargeunionorganizersWaters and Urbancsik, andthat the Company discharged Gaun and McDonald atleast in part to conceal its discriminatory motivation fordischargingWaters and Urbancsik.b.Dischargeof PerryRoger C. Perry was employed about April or May1965.About 2 years later, he was promoted to a swingman, or"route jumper" (with the duty of running reliefroutes for absent drivers and training new drivers), andwas thereafter advised that he wasin linefor the positionof route supervisor. He signed aunioncard on October30.For about 7 weeks, beginning the last week inNovember 1966, he was absent from work, havingdomestic troubles, and was drinking very heavily. About 3or 4 weeks earlier, he had been warned by RouteSuperintendent Parker about drinking on the route, ordrinking before coming to work. After being rehired inJanuary, he did a good job on different routes, includingthe Sunday route, which he built into a profitable route,usually working 7 days a week.On Sunday, November 26, he admittedly had "8 or 10"beersbeforereturninghis truck to the plant. When he didarriveat the plant after dark, Vice President FrankFujarek met him, and questioned him about being late.Perry testified that he had a strong dislike for Fujarek,and admitted cursing Fujarek on this occasion, using"nasty names" and telling him "he didn't have gutsenough to fire me." Fujarek walked away, and did not51discharge Perry at the time. The next day, Perry wasassigned to run the route of a nonunion driver, GordonSmith, who (as indicated above) came in drunk, but wasnot discharged.PerryworkeduntilWednesday,November 29.According to him, Vice President Frank Fujarek, GeneralManager O'Neidas, and Route Superintendent Parkerwere attempting to persuade him to sign a statement thathe was being harassed on the route (presumably by someof the discharged drivers, who were meeting him atdifferent stops, trying to collect for merchandise whichthey had sold on credit). Perry claimed that when hecontinued to deny that he had been harassed, Parkerdischarged him. Perry also claimed that immediatelybefore he was discharged, he admitted to Parker that hehad signeda unioncard on the route, and Parker said,"Well, that in itself is enough to terminate you." HoweverParker,who frankly admitted knowledge of the unionactivity of the threeunion organizersdischarged October23 (Byrne, Waters, and Urbancsik), and the fourth,dischargedDecember 16 (Brickman), denied knowledgethat Perry had signeda unioncard or hadengaged inunionactivity.According to Parker, Vice PresidentFujarek directed him on Monday, "Get rid of Perry. He'sno good to the Company any more." Parker said that hewould, "justas soon as I seemy way clear I willdischarge him." On Tuesday,upon learningthat Perryhad not yet been discharged, Fujarek told Parker,"Wednesday, tomorrow, will be the last day with Perrywhether we have a driver for that route or not." Then onWednesday, Parker told Perry he was being terminatedupon instructions from Frank Fujarek, and Perry stated"he thoughtitwas coming."Nothing was said about theUnion.InevaluatingtheconflictingtestimonyofSuperintendent Parker and driver Perry, I note that muchofPerry'stestimony(e.g.,histestimonythatasupervisor's job had beenmentionedtohim)wassubstantiatedbyParker's testimony.However,Perryappeared evasiveand lessthan candid when questionedabout whether he had ever complained to anybody aboutbeingharassedonhisroute.Having found thatSuperintendent Parker was generally a truthful witness, Icredit his version of what transpired.In itsbrief, the Company contends that Perry "wasfired for drinking on the job and forcursing his boss."The position of the General Counsel, who did not file abrief,is not clear. In theabsence of credible evidence thatthe Companywas awareof Perry'sunionactivity, I findthat the General Counsel has failed to prove that Perrywas discharged for any reason other than his misconducton the job.c.Discharge of BrickmanEdward Brickman was the only one of the four unionorganizers, discussed above, who was not discharged onMonday, October 23, 3 days after the organizationalcampaign began on Friday, October 20. About November8,when Brickman was in the hospital, Route SupervisorJohnston visited him and suggested, "Eddie, why don'tyou forget this.union deal?" Buckman refused. OnDecember 16, 6 days before the election, Brickman wasdischarged.Brickman was hired in 1961. About 5 months before hisdischarge, about July or August (before any union activitybegan),GeneralManagerO'NeidasandRouteCoordinatorMike Fujarek called Brickman into theoffice, after receiving a customer complaint that he had 52DECISIONS OF NATIONAL LABOR RELATIONS BOARDbeen drinkingon the job. Brickman admitted that he hadbeen drinkingbeer on his route, and that he was carryingand selling beer on the truck - selling about 6 to 12 beersa day O'Neidas and Fujarek told him that carrying andsellingbeer on the truck was against the law, and askedhim to cooperate and not carry beer on the truck. Heagreed.Thereafter he stoppedsellingbeer, and stoppeddrinkingon the job. However, he made the practice ofbuying three cans of beer each morning at one of his stopsfor drinking after work,and icingitdown in a bread boxwhere he kept milk and soft drinks for sale.Shortlyafter10a m on December 16, RouteCoordinatorMike Fujarek visited Brickman at a stopAfter watching Brickman servicing the customers 15 or 20minutes,Fujarek went over to the truck, and looked intothe icebox. As Brickman described it, Fujarek "acted likea kid that had just found a Christmas toy," saying, "Well,well,well, what have we got here?" Brickman answered,"Mike, that'smy own personal beer." Fujarek said,"0 K.," picked up the three cans of beer, and startedacross the street. Brickman said, "Mike, that's my ownpersonal beer " Fujarek responded, "Don't forget that.That's your own personal beer, is that nght9"Brickmananswered, "Yes, sir," and Fujarek said, "O.K , see mewhenyou get back to the plant." (Mike Fujarek did nottestify )After Brickman checked in at the end of the day, RouteSuperintendentParkeradvisedBrickman thatVicePresident Frank Fujarek "told me to let you go," becauseof the beer on the truck. Brickman stated, "That's myown personal beer I take it home with me and I don'tdrink on the route It's my own personal beer." Parkerasked if hewas sellingbeer on the route, and Bnckmananswered, "No, not since I got more or less a reprimandback in ... July or the first of August." Brickman asked,"Well, any other reason you could fire me?" Parker said,"No, your job has been fine. We have had no complaints;you have been steady . . your route has been built up,and everything else like that. If you hadn't had the beer inthe truck, well, everything would have been all right(Parker did not deny this testimony.)In explanationof the discharge, Vice President JosephFujarek testified thatMike Fujarek telephoned him andsaid he had just caught Brickman carrying beer on atruck. Joseph Fujarek asked ifBrickmanhad been warnedbefore, and Mike Fujarek purportedly said, "My God! hehas been warned several times.I'm going toget rid ofhim." Then Joseph Fujarek purportedly said, "O.K , getrid of him " I find that this purported conversation (likeJoseph Fujarek's purported conversations with GeneralManager O'Neidas concerning O'Neidas acting contraryto instructions when arranging with theinsuranceagent toretain four of seven drivers, discussed above) was a merefabricationMike would not have given suchan answer,thatBrickman had been warned several times aboutcarrying beer on his truck, when the undisputed facts arethat Brickman had been warned only once, and that timefor carryingand sellingbeer. Furthermore, according towhat Route Superintendent Parker told Brickman at thetime, it was Vice President Frank Fujarek who orderedthe discharge- not Joseph or Mike Fujarek. Whentestifying, Joseph Fujarek appeared more concerned withproviding defenses than recounting facts.Itwas clear to both Route Coordinator Mike Fujarekand Route Superintendent Parker, from what Bnckmantold them about it being his personal beer, that he did notconsidericingdown the beer for his off-duty use was aviolationof hisinstructionsnot to "carry" beer on therouteYet, the Company argues in its brief, "If thisviolation of company rules is not just cause for discharge,his judgment in this matter was bad enough to justifytermination."But the issue is whether or not theCompany discharged Brickman for his union activity. 1find that it did, and that it seized on the incident as apretext for discharging this remaining one of the fourmost active union organizers. I find that except forBrickman's union support, and the upcoming election in 6days, the Company would not have discharged this gooddriver for the reason stated, when there was such a seriousshortage of competent personnel. The Company thereforeviolated Section 8(a)(3) and (1) by discharging Brickman.d.Discharge of WallaceOn December 18, 4 days before the election, theCompany discharged John BWallace after finding threecans of beer, wrapped in a paper sack, on the front seat ofhis truck.Wallace had been employed for about 2 1/2 years. Hehad voluntarily begun to work about 3 hours extra eachday, providing an afternoon-service on his route in orderto please the customers and keep some of his good stopsHe signed a union card, and attended three meetings atthe union hall (in the presence of various other driverswho had by this time turned against the Union) Late inNovember, he presented a list of grievances andsuggestions to Vice President Joseph Fujarek, and askedfor a meeting, which was not grantedAbout July, Route Coordinator Mike Fujarek had toldhim that "Some of these drivers are carrying food,cigarettes, other items on their truck that we don't supplyand selling them to the customers," that he did not like it,and wanted to know if Wallace knew who they wereWallace admitted that he was "carrying" cigarettesThereafter,Wallace stopped selling cigarettes on theroute.On December 18, about 1:15 p m., Wallace stopped ata drive-in grocery, got some dimes for his money changer,and then purchased three cans of beer, as he customarilydid, to dunk after work. He threw the beer, wrapped in apaper sack, in the cab of his truck on the front seat Henext went to a restroom. Upon returning to the truck, hesawMike Fujarek, who asked, "What have you got inthat sack?" Wallace said, "I have got three cans of beer "Fujarek asked what he was going to do with them, and hesaid "drink them when I get off." Fujarek said, "Let' mehave them and you pick them up from me when you comein this afternoon."About 4:40 p.m., after Wallace had checked in, RouteSupervisor Blakney discharged him, saying (in Wallace'swords) "you could not carry any item on a company truckexcept what the Company furnished and you were notsupposed to, leave your truck or park 'anywhere for anyreason."Wallace asked, "You mean you can't even stopand go to a bathroom or anything? . . . Well, what aboutmy' raingear and my money changer and all that? . . .That is my personal property..That beer was mypersonal property " Blakney responded, "Well, I can't doanything about it. They said to let you go." (As indicated,Mike Fujarek did not testify, and Blakney did not denyWallace's testimony.)Route Supervisor Johnston claimed that he was the onewho dischargedWallace, testifying thatMike Fujarekfound the beer on Wallace's truck during a routine check,"came back and reported it to me and I proceeded todischarge"Wallace. Johnston then claimed that on the TASTY BOX LUNCH CO., INC.53day before,Wallace asked him why Brickman had beendischarged, and he replied that Brickman "was dischargedfor carrying beer on his truck which was against companypolicy," and added, "John, you know it's against companypolicy and I think you have been drinking on the job. Idon't want you to get caught with beer on your truck."Johnston claimed thatWallace replied, "I never carrybeer on my truck." (Wallace credibly testified that henever drank beer on his route.) From the way Johnstondemeaned himself on the stand, and because of the variousconflicts in his testimony, I find that he was not testifyingtruthfully, that he did not discharge Wallace, and that hehad not warned Wallace. (In addition to the otherconflicts in his testimony mentioned heretofore, I notethat when testifying about this matter, he first denied thatemployees had carried items other than company-owneditems for resale, then admitted that employees had carrieditems such as cigarettes, beer, and other items for resale.)In its brief, the Company contends that "Wallaceclearly knew of the policy against carrying noncompanyproperty on the truck ... Nevertheless, Wallace reasonedthat if the Company has an exception to its policy whichpermits a driver to carry his own money-changer andraincoat, the exception must permit personal beer in thecab of the truck." The Company then argues that there"has been no indication of any company knowledge of anyunion activity byWallace." However, I find that in theabsence of knowledge, or suspicion, that Wallace was aunion supporter, the Company would not have dischargedhim, 4 days before the election, for what at most was amisunderstanding concerning the scope of the Company'sruleprohibitingdrivers from "carrying" noncompanyitems on the trucks. In view of all the evidence andcircumstances, I find that the Company discriminatorilydischargedWallace, in violation of Section 8(a)(3) and (1)of the Act.Inmaking this finding, I do not overlook theCompany'sargumentthatinNovember,Wallace"presentedanemployeerequestforemployee-management meetings and cooperation withoutthe ... Union," and that if the Company "had sought toundermine the Teamster organization, this employee'sofferwould have been a heaven-sent boon." In makingthisargument, the Company ignores the undisputedtestimony by driver Byrne that in November, after Byrne'sdischarge,Route Supervisor Johnston said "that theCompany had already set up a plan, had it all to go intoeffect that the drivers would get more commission" andmeet "with management . . . to iron out little differences ...without signing the union cards," and that Johnstonsaid "he definitely did not want the Union in there and hethought this was some way for stopping the Union fromgetting in." (This matter was not alleged in the complaintas a separate violation.) This evidence does not detractfrom the finding that at the time of Wallace's dischargeonDecember 18, the Company knew or suspectedWallace's union support.C. Alleged Refusalto Bargain1.Bargaining requestsOn October 24, the Union sent the Company atelegram, claiming that it represented a majority of itsemployees and requesting to bargain. On the same date,theUnion mailed the Company a letter, repeating thebargaining request and clarifying the proposed bargainingunitas"thedrivers."On October 25, the Companydenied the telegraphic request, stating that the Unionfailed to "state what unit you seek to represent," andrefused to accept the Union's letter, clarifying the unit.The Company expressed doubt that the Union representedan uncoerced majority, stated that "some of our peoplehave come to us to say that they do not wish to berepresented by you after they have given the matter somethought," and suggested a Board election.The complaint alleges that the Company violatedSection 8(a)(5) by refusing the continuing bargainingrequests, and by engaging in the conduct alleged to violateSection 8(a)(l) and(3), discussed above.The parties agree that the "route salesmen drivers"constitute an appropriate bargaining unit.2.Lack of majorityThe parties stipulated at the trial that if the five driversdischarged on October 23, 28, and 30 are included, therewas a total of 48 route salesmen drivers in the agreedbargaining unit from October 24 through 30, 49 onOctober 31, and 50 on November 1.At the time of the October 24 bargaining requests, theUnion represented at the most only 21 of 48 drivers. OnMonday, October 30, the 25th authorization card wassigned.However, by this time, one of the 25 card signershad effectually withdrawn his authorization of the Unionto represent him. This driver, James R. Moyer, signed acard dated October 21 at the request of driver Urbancsik.Moyer credibly testified that a day or two after he signedthe card, he asked Urbancsik "if I could have the cardtorn up or nullified." Urbancsik answered no, that he nolonger had the card. (I discredit Urbancsik's denial, onrebuttal, that this conversation took place.) There is noevidence that the Company encouraged or coerced thiswithdrawal of the authorization.The Company's challenges of three other cards have nomerit.The Company contends that the card signed byRicardoRamy, dated October 20, is invalid becauseRamy, a Cuban, "does not read or understand enoughEnglish to comprehend the essential nature and purpose ofthe card and it was never explained to him in his nativelanguage." The General Counsel contended at the trialthatRamy "has been fluent in the English language forthe last three or four years, that this man has beenpromoted and is now a supervisor." (At the time of thetrial,Ramy was not a supervisor, but was a swing man,whosubstitutesforabsentdriversonbothEnglish-speaking and Spanish-speaking routes.)Itwas apparent, from his demeanor on the stand andhis testimony, that Ramy was attempting to conceal hisunderstanding of the English language. He testified "No"when asked through an interpreter on direct examination,"Do you read English?"; and answered, "I did not readany part of it," when asked what portion "can you read"of theunionauthorization card he signed. Later, afteradmitting that he filled in the bottom part of the card(callingfor the "Name," "Phone No.," "Address,""City," "Employed at," "Occupation," "Social SecurityNo.," "Signature," and "Date"- using the Englishwords, "St.," "Opa Locka Fla," "Tasty Box Lunch," and"Driver"), he answered "No" to the question, "Now, Iwould like for you to look at the rest of the card and tellme if you know the meaning of any of the other printingthatappears thereon?"Yet,when testifying later inEnglishwithout an interpreter, he did read in English:"Application For Membership. I hereby make applicationfor membership in International Brotherhood of (Spanish) 54DECISIONS OF NATIONAL LABOR RELATIONS BOARDLocal (Spanish)," and thereafter inEnglish,"198," and"International Brotherhood of Teamsters." He appearedto be faking when he added, in English, "I read.Idon't understand what it say here "On directexamination,with an interpreter, he testifiedinSpanish that he had been in the United States 5 1/2years, and that his occupation in Havana, Cuba, had been"Construction "On cross-examination, while testifyingwith an interpreter, he stated that he had been the generalmanager of a construction company in Havana from 1954until1960, after working as an employee about 10 years.He, at age 45, appearedto be an intelligent,alert person.When asked on cross-examination whether he spoke ata unionmeeting and stated that he was one of the leadersof a union in Cuba, he replied (when testifying with aninterpreter), "Ican'trecall ever saying that."When laterasked if he said ata unionmeeting "that you had been amember of a labor union in Cuba," he gave the answer,"I can't recall saying it. It might be that I said it, but Ican't recall saying it."Whenagainasked, he replied, "Imight have said it, but I can't recall saying it."But thenhe appeared to change his testimony, to accord with hisattempt to belittle his understanding of English. Thefollowing question was, "Did you say anything at theunionmeeting?"He answered, "Absolutely nothing. Ican'thave said anything because I could hardlyunderstand what was beingtold." (BusinessManager EliSchutzer,who impressedme as aforthright,honestwitness, testified that Ramymade a15 or 20 minute talkinEnglish at the November12unionmeetings, andtestifiedon cross-examinationthatRamy asked at theOctober 27 union meeting about pay, vacations,pensions,retroactiveyears of service, and election procedures.Schutzer further testified that after one of the meetings,Ramy told him in English "that the Cubanelement in theplant was . . with us all the way and we discussed withhim the possibility of him making contact with some ofthe Cubangirlsworking in the production end of it to seeifwe could spreadour campaignto cover productionemployees.") At different times when testifying with aninterpreter, Ramy answered the question in English beforeitwas translated into Spanish.He testified that theexplanation he was given, in English,when he signed theauthorization card was, "Thisgives us a rightto talk tothe bosses " Despite his afterthoughts, it is apparent thathe supported the Union at the time, and knowinglyauthorized the Union to represent himThe Company's two otherchallengesinvolve the cardsof Russell G. Gillett and Vernon Portmess. The Companycontends that they "signed cards on the representationthat such cards would beusedto obtainan election," andthat the cards cannot be counted as designations of theUnion.Afterconsideringalltheevidenceofhowsignatures on unioncardswere beingsolicitedby thevarious organizers, and after having observed Gillett's andPortmess'demeanoron the stand.and evaluating theirtestimony, I am convinced that both of them fabricatedthe testimony about the Unionseeking an election, inorder to please the Company.Gillett testified that he was 62 years of age,that "I'min bad health . . . I have got very bad healthand I havegot ulcers . . . and they arekillingme."He appearedfearful for his job. He testified that dnver Waters said, "ifwe can get fifty-one percentwe cancall foran election."(Gillett's card is dated October 23, Monday.) When askedon cross-examinationifWaters said "anything to youaboutgetting better wagesand workingconditions," heanswered,"He did mentionwe could havean election andgetmuch better working conditions " (Waters, whoappeared to be a credible witness, testified that when hegave out the cards, he stated the "purpose of the card wasto get somebody who could bargain for us so that wecould get better standards of living ") I discredit Gillett'stestimony thatWatersmentioned 51 percent or anelection, and also discredit the rebuttal testimony of driverUrbancsik, that he was the one who solicited Gillett tosign the card (When testifying on rebuttal, Urbancsikappeared to be saying whatever he thought would,advancethe Union's cause.)Portmessgaveconflicting testimony. Initially, hetestified that when driver Brickman gave him the firstcard, Brickman "Said we was going to have an election.He said he had all the employees signed up and going tohave an election," and that Brickman gave him a secondcard about 3 or 4 days later, and "just said he had to haveall the employees signed and they were going to hold anelection "When asked to give the entire conversation,Portmess answered, "He said they had the majority of theemployees signed, that was all." His card is dated October24,Tuesday (Thus, according to this testimony byPortmess on direct examination, Brickman told him onFriday or Saturday- when the 'organizing was justbeginning- that "all the employees"hadbeensigned upand that there would be an election. No other witnessclaimed that such a statement, about everybody havingbeen signed, was ever made, or that an election wasmentioned at that time Also, according to Portmess'initialtestimony,Watersmodifiedtheclaimthateverybodyhadbeen signed, saying "hehad to haveall theemployees signed" and that there would be an election,yet that the entire conversation was "they had themajority of the employees signed.") On cross-examination,Portmess testified that he did not recall if it was on thefirst or the second occasion thatBrickmansaid a majorityof the employees had signed, and that "it might have beenboth" occasions. He then testified that "It could havebeen" some other time - not either time when Brickmangave him a card - that Brickman said something aboutan election Still later, changing his testimony, he deniedthat Brickman could have mentioned the election at someother time (or that he had so testified) Thereafter, hegave further conflicting testimony. When asked to tell thebest he could what Brickman said the first time, Portmessanswered that Brickman "explained that they had themajority of the employees [signed] and they were strivingfor some organization," and that was all he could recall.Concerning the second conversation, when Bnckman gavehim a second card, Portmess testified that Brickman"gave me the date of the meeting and told me where itwas to be and what time to be there," and saidnothingabout the card. (On rebuttal, Brickman credibly testifiedthat he never said anything to Portmess about an election;but told him, "We are trying to get aunionand I wouldappreciate it so much if you would sign your card andhave the Teamsters represent us.") I discredit Portmess'conflicting testimony aboutseekingan election, having orgetting allemployees signed, or having a majority alreadysigned.Itherefore find that the union organizers did notmention an election to either Gillett or Portmess whensolicitingtheir signatures on union cards- on theassumption, without so holding, that the mention of anelection would affect the validity of the two cards. (I notethat the Companyin itsbrief does not challenge the cardsigned by driver Kirk E. Davis, who appeared not to beon the stand a credible witness.) TASTY BOX LUNCH CO., INC.55However, inasmuch as the card signed by driver Moyermay not be counted after the union authorization waswithdrawn, the Union never achieved a majonty, havingonly 24 valid cards (one lessthan a majority) on October30,when there were 48 driversin the unit.There wasthereforeno duty on the part of the Company torecognize and bargain with the Union, and no violation ofSection 8(a)(5)- despite the Section 8(a)(1) and (3)violations.111.OBJECTIONS TO THE ELECTIONThe tally of ballots showed that at the December 22election, the employees voted 30 to 9 against unionrepresentation, with 6 challenged ballots. The Union onDecember 29 filed timely objections to conduct affectingtheresultsof the election, alleging eight unlawfuldischarges, threats of discharge, and promises of benefits,depnving the employees of a free choice. In hisSupplementalDecision and Order on Objections andOrder Consolidating Cases for Hearing, the RegionalDirectorordered that after issuance of the TrialExaminer'sDecision,therepresentationcasebetransferred to and continued before the Board.Having found that the Company discriminatonlydischarged four employees between the date of October 25when the petition was filed, and December 22, I find thatit interfered with the exercise of a free and untrammeledchoice in the election.Itherefore recommend that the election be set asideand that a new election be held at such time as theRegional Director deems appropriate.CONCLUSIONS OF LAW1By discriminatorily discharging Thomas J. Byrne,Henry C. Waters, and Stephen V. Urbancsik on October23,HaroldW. Gaun on October 28, Edward A.McDonald on October 30, Edward Brickman onDecember 16, and John B. Wallace on December 18,1967, the Company engaged in unfair labor practicesaffecting commerce within the meaning of Section 8(a)(3)and (1) and Section 2(6) and (7) of the Act.2 By making threats to close its doors and to dischargean employee because of union activities, the Companyviolated Section 8(a)(1) of the Act.THE REMEDYfurther,effectual remedy is ordered. Therefore, in anefforttoretrievetheemployees' thwarted right toself-organization and to help restore the status quo, I findnecessaryunderallthecircumstances,andshallrecommend, that the Respondent be required: (1) to mailto each of its nonsupervisory employees a copy of thenotice attached hereto and marked "Appendix"; (2) uponrequestof the Union made within 1 month of thisDecision (or the Order of the Board if exceptions arefiled),togrant immediately to the Union and itsrepresentatives reasonable access for a 2-month period toitsbulletinboards and all places where notices tononsupervisory employees are customarily posted; and (3)upon request of the Union, to make available to theUnion and its representatives, at a reasonable time within3months of this Decision (or the Order of the Board ifexceptions are filed), suitable facilities for a meeting ofemployees so that the Union may speak to the employeesassembled on company time for 1 hour.Under the circumstances of this case, I find thatreinstatement offers, at one time, to the seven illegallydischargedunionsupporters are necessary to vindicate theright of all the employees to self-organization (if they sodesire), and to help overcome inevitable fears of furtherdiscrimination on the part of those offered reinstatement.The Respondent must therefore be ordered to offer inwnting, at the same time and within 5 days after the dateof this Decision, full reinstatement to all seven of theillegallydischargedemployees (not at that time soemployedby the Respondent) to their former orsubstantiallyequivalent positions,without prejudice totheir seniority or other rights and privileges; and ifRespondent fails to do so, it must be ordered to give thembackpay (computed in the manner provided above) untilsuch reinstatement offers are made at one time. (In itsanswer,theRespondentallegedthatitofferedreinstatement inwriting to Byrne and Urbancsik onJanuary 31, to Gaun and McDonald on February 21, toPerry on March 19, and to Waters on March 25, 1968 -none of whom was employed by Respondent at the timeof trial. The sufficiency of any such offer, for purposes oftollingbackpay until 5 days after the date of thisDecision, may be determined at the compliancestage.)Accordingly, on the basis of the foregoing findings andconclusions,and on the entire record, I recommendpursuant to Section 10(c) of the Act, issuance of thefollowing:[Recommended Order omitted from publication.]The Respondent must be ordered to cease and desistfrom the unfair labor practices found and from like orrelated invasions of the employees' Section 7 rights; toofferreinstatementtothesevendiscnminatorilydischarged employees, with backpay computed in themanner set forth in F.W.Woolworth Company,90NLRB 289, plus interest at 6 percent per annum asprescnbed inIsisPlumbing & Heating Co.,138NLRB716, and to post appropriate notices.The Board has held that where the union has failed, ashere, to secure a majority status,a bargainingorder isinappropriate.However I am convinced that theRespondent'sconduct,designedtounderminetheemployees'effortstowardself-organization- inunlawfully discharging during the organizationalcampaignseven of theunionsupporters,includingall four of theleading unionorganizers, and making threats of reprisalfor engaging in union activities- will inhibit employeesfrom engaging in future organizational activitiesunless aAPPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board, anAgency of the United States Government.WE WILL offer full reinstatement, and pay forearnings lost as a result of their discharge (plus 6percent interest), to all of these employees:Edward BrickmanEdward A. McDonaldThomas J. ByrneStephen V. UrbancsikHarold W. GaunJohn B. WallaceHenry C.WatersWE WILLNOT discharge any employee for supportingGENERAL SALESDRIVERS&ALLIEDEMPLOYEES UNION, LOCAL 198,or any other 56DECISIONS OF NATIONAL LABOR RELATIONS BOARDunionWL WILL NOIthreaten to discharge any employeefor union activityWE WILL Northreaten to close our doors if ouremployees vote for union representationWE WILLNOT interfere with our employees' union-activitiesWE WILL NOT interfere with the right of ouremployees to make a free choice in any election orderedby theNational Labor Relations BoardTASTYBox LUNCH CO,lrC(Employer)DatedBy(Representative)(Title)Note If any person named above is presently serving inthe Armed Forces of the United States, we will notify himthathewillbe reemployed if he applies after hisdischargeThis notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.Any questions concerning this notice may be directed tothe Board's Regional Office, Room 826, Federal OfficeBuilding, 51 SW First Avenue, Miami, Florida 33130Telephone (305) 350-5391.